MEMORANDUM **
Cecilia Amparo Alegría Medina, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of her applications for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s decision for substantial evidence and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
*43Substantial evidence supports the BIA’s finding that petitioner failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner failed to present evidence compelling the conclusion that any mistreatment that she experienced was based on an enumerated ground, she fails to establish eligibility for asylum. See id. at 482-88, 112 S.Ct. 812.
Because petitioner failed to establish eligibility for asylum, it follows that she failed to establish eligibility for withholding of removal. See Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999).
Substantial evidence also supports the BIA’s conclusion that petitioner failed to show that it was more likely than not that she will be tortured if returned to Guatemala. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.